Citation Nr: 1441360	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  08-25 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March to October 1986, from December 1990 to June 1991, and from October 2001 to May 2003.  She also had additional service in the Army Reserves.

She appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

She and her husband testified in support of this claim during a February 2013 hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

The Veteran also earlier, in March 2010, had had another hearing at the RO before a different Veterans Law Judge of the Board concerning a claim of entitlement to service connection for L4-L5 disc degeneration and posterior disc contusion (i.e., a low back disorder).  This other claim was remanded in June 2013 by the other Veterans Law Judge who had presided over the March 2010 hearing.  See 38 U.S.C.A. § 7107(c) (West 2002). 

This claim of entitlement to service connection for migraines, also a still additional claim for chronic fatigue syndrome (CFS), was also remanded in June 2013 rather than immediately decided.

And in an October 2013 rating decision, the Appeals Management Center (AMC) granted the claim of entitlement to service connection for CFS, assigning an initial 0 percent (noncompensable) rating retroactively effective from December 17, 2008, and a higher 60 percent rating as of August 28, 2013.  As well, the AMC granted service connection for the L4-5 disc degeneration and posterior disc protrusion, assigning an initial 10 percent rating retroactively effective from June 28, 2007.  The grants of service connection for those disabilities constituted a full award of the benefits sought on appeal as concerning those claims.  To date, neither the Veteran nor her representative has in response submitted a jurisdiction-conferring notice of disagreement (NOD) as to the "downstream" elements of the ratings assigned for those disabilities or their effective dates.  Thus, those claims are no longer before the Board since the Veteran has to separately appeal these downstream issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

Consequently, the only claim still being disputed is for the migraine headaches.  The Board is again remanding this claim to the Agency of Original Jurisdiction (AOJ), however, for still further development.


REMAND

While the Board sincerely regrets the additional delay that inevitably will result from this additional remand of this claim, it is necessary to ensure this claim is fully developed and given every possible consideration.

As already alluded to, the Board previously remanded this claim in June 2013 to afford the Veteran a VA compensation examination to assess the nature and etiology of her claimed migraine headaches.  In August 2013, she resultantly had this VA examination.  The examiner diagnosed migraine and sinus headaches.  But the examiner observed that during the Veteran's service she only had reported headaches from sinus drainage, and there is no indication she also was treated for a migraine-like headache, including during her service in the Persian Gulf War.  The examiner also opined that the Veteran's service-connected fibromyalgia does not aggravate her sinus headaches.  

The examiner did not, however, address whether the Veteran's service-connected fibromyalgia alternatively aggravates her migraine headaches.  Also, as detailed in an October 2013 rating decision, service connection was established for CFS.  In the July 2014 Appellate Brief Presentation since submitted, the Veteran's representative contended that the headaches therefore could be due to her now service-connected CFS, citing an article from the Mayo Clinic.  

Accordingly, a VA medical nexus opinion is needed concerning whether there is any relationship between the Veteran's headache condition and her 
service-connected fibromyalgia and CFS.  

Accordingly, this headache claim is REMANDED for the following additional development and consideration:

1.  Request that the August 2013 VA examiner (or another qualified examiner if that examiner is unavailable) review the claims file and respond to the following:

a) whether a migraine headache disorder is at least as likely as not (a 50 percent probability or more) caused by the Veteran's service-connected fibromyalgia or CFS; or

b) whether a migraine headache disorder is at least as likely as not (a 50 percent probability or more) is alternatively being aggravated (meaning worsened beyond its natural progression) by her service-connected fibromyalgia or CFS.

It is essential the examiner discuss the rationale of these opinions, if necessary citing to specific evidence in the file or medical authority supporting conclusions.

The examiner is advised that the Veteran is competent to report her symptoms and history, and this must be specifically acknowledged and considered in formulating all opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  Then readjudicate this remaining claim of entitlement to service connection for a headache disorder (sinus and/or migraines) in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and her representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran and her representative have the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



